B. F. SAFFOLD, J.
In the second count of the complaint the appellants were declared against as the makers of a promissory note. Where an instrument is capable of being interpreted either as a bill of exchange, or as a promissory note, the person who receives it may, at his own option, treat it as a bill of exchange, or as a note against the maker. Therefore, an instrument which is in the form of a note, but which, in addition, is addressed to a third' person who accepts it, is a promissory note and may be so declared on. — Story on Prom. Notes, § 16; Chit, on Bills, ch. 2, § 2, pp. 28, 29, (8th ed.)
The judgment is affirmed.